 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
     Telephone:     (916) 443-6911
 4   Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
       Attorneys for Plaintiffs
 7     ROBERT MANN SR., VERN MURPHY-
       MANN, DEBORAH MANN, ZACHARY
 8     MANN, and WILLIAM MANN
 9   SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     SEAN D. RICHMOND (SBN 210138)
10   srichmond@cityofsacramento.org
     CITY OF SACRAMENTO
11
     915 I Street, Room 4010
12   Sacramento, CA 95814-2608
     Telephone: (916) 808-5346
13   Telecopier: (916) 808-7455

14     Attorneys for Defendants
       CITY OF SACRAMENTO, SACRAMENTO
15     POLICE DEPARTMENT, and SAMUEL D.
       SOMERS, JR.
16
     BRUCE A. KILDAY (S.B. 066415)
17     Email: bkilday@akk-law.com
18   JOHN A. WHITESIDES (S.B. 125611)
       Email: jwhitesides@akk-law.com
19   ANGELO, KILDAY & KILDUFF, LLP
     Attorneys at Law
20   601 University Avenue, Suite 150
     Sacramento, CA 95825
21   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
22
       Attorneys for Defendants
23     JOHN C. TENNIS and RANDY R. LOZOYA
24

25

26
27

28
                                                                          1
30
                                STIPULATION FOR FURTHER STATUS CONFERENCE; [PROPOSED] ORDER
31              Mann v. City of Sacramento, United States District Court, Eastern District of California, Case No. 2:17-cv-01201-WBS-DB
 1                                             UNITED STATES DISTRICT COURT
 2                                           EASTERN DISTRICT OF CALIFORNIA
 3                                                     SACRAMENTO DIVISION

 4   ROBERT MANN SR., et al.,                                                  Case No. 2:17-cv-01201-WBS-DB

 5                   Plaintiffs,                                               STIPULATION FOR FURTHER STATUS
                                                                               CONFERENCE; [PROPOSED] ORDER
 6   vs.
                                                                                Date:                November 19, 2018
 7   CITY OF SACRAMENTO, et al.,                                                Time:                1:30 p.m.
                                                                                Location:            Robert T. Matsui U.S. Courthouse
 8                   Defendants.
                                                                                                     501 I Street
 9                                                                                                   Sacramento, California 95814
                                                                                Courtroom:           5 (14th Floor)
10                                                                              Judge:               Hon. William B. Shubb
11                           STIPULATION FOR FURTHER STATUS CONFERENCE

12          Pursuant to the Court’s Order (ECF No. 50) and the Mandate issued on October 1, 2018 (ECF

13   No. 52), the parties, Plaintiffs Robert Mann Sr., Vern Murphy-Mann, Deborah Mann, Zachary Mann, and

14   William Mann (collectively, “Plaintiffs”), Defendants City of Sacramento, Sacramento Police

15   Department, and Samuel D. Somers, Jr. (collectively, “City Defendants”), and Defendants John C.

16   Tennis and Randy R. Lozoya (collectively, “Officer Defendants”), jointly stipulate to the setting of a

17   further status conference in this matter.

18          The parties agree to the setting of a further status conference to occur before this Court on

19   Monday, November 19, 2018.

20          IT IS SO STIPULATED.

21   Dated: October 17, 2018                                               Respectfully Submitted,
                                                                           LAW OFFICE OF MARK E. MERIN
22
                                                                                 /s/ Mark E. Merin
23

24                                                                         By: __________________________________
                                                                               Mark E. Merin
25
                                                                                    Attorney for Plaintiffs
26                                                                                  ROBERT MANN SR., VERN MURPHY-
                                                                                    MANN, DEBORAH MANN, ZACHARY
27                                                                                  MANN, and WILLIAM MANN

28
                                                                           2
30
                                 STIPULATION FOR FURTHER STATUS CONFERENCE; [PROPOSED] ORDER
31               Mann v. City of Sacramento, United States District Court, Eastern District of California, Case No. 2:17-cv-01201-WBS-DB
 1   Dated: October 17, 2018                                              Respectfully Submitted,
                                                                          CITY OF SACRAMENTO
 2

 3                                                                            /s/ Sean D. Richmond
                                                                              (as authorized on October 17, 2018)
 4                                                                        By: __________________________________
                                                                              Sean D. Richmond
 5
                                                                                   Attorney for Defendants
 6                                                                                 CITY OF SACRAMENTO, SACRAMENTO
                                                                                   POLICE DEPARTMENT, and SAMUEL D.
 7                                                                                 SOMERS, JR.

 8   Dated: October 17, 2018                                              Respectfully Submitted,
                                                                          ANGELO, KILDAY & KILDUFF, LLP
 9

10                                                                            /s/ John A. Whitesides
                                                                              (as authorized on October 17, 2018)
11                                                                        By: __________________________________
                                                                              John A. Whitesides
12
                                                                                   Attorney for Defendants
13                                                                                 JOHN C. TENNIS and RANDY R. LOZOYA

14

15

16

17

18

19                                                       [PROPOSED] ORDER

20          Pursuant to the parties’ stipulation, a further Status Conference is set in this matter before this

21   Court on Monday, November 19, 2018, at 1:30 p.m., at the Robert T. Matsui U.S. Courthouse located at

22   501 I Street, Sacramento, California 95814, in Courtroom 5 (14th floor). A Joint Status Report shall be

23   filed no later than November 5, 2018.

24          IT IS SO ORDERED.

25   Dated: October 18, 2018

26
27

28
                                                                          3
30
                                STIPULATION FOR FURTHER STATUS CONFERENCE; [PROPOSED] ORDER
31              Mann v. City of Sacramento, United States District Court, Eastern District of California, Case No. 2:17-cv-01201-WBS-DB
